Citation Nr: 1532821	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for allergic rhinitis.

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for sinusitis.

3.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

9.  Entitlement to an increased rating for service-connected left knee arthritis, status post total knee replacement (TKR). 

10.  Entitlement to special monthly compensation based on housebound criteria later than September 1, 2015.

11.  Entitlement to service connection for left ear hearing loss.  

12.  Entitlement to an increased rating for tinnitus.

13.  Entitlement to an increased rating for right ear hearing loss.

14.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

15.  Whether new and material evidence has been received to reopen the previously denied claim for bilateral cataracts.  

16.  Whether new and material evidence has been received to reopen the previously denied claim for loss of the sense of smell.  


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1972 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, October 2012, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to a total temporary elevation for the Veteran's service-connected right knee have been raised by the record in June 2013 and March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that on his June 2012 substantive appeal regarding entitlement to service connection for sleep apnea, the Veteran indicated he desired a travel board hearing.  The Veteran has not been afforded his requested hearing.  However, as the Board is granting service connected for sleep apnea, which is a full grant of the benefit sought, the Board finds that a remand for the requested hearing is not necessary and there is no prejudice to the Veteran. 

The issues of entitlement to service connection for erectile dysfunction and left ear hearing loss; entitlement to increased ratings for a left knee disability, right ear haring loss, tinnitus, and PTSD; entitlement to SMC later than September 1, 2015; and whether new and material evidence has been received to reopen the previously denied claims for loss of the sense of smell and bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for allergic rhinitis was last denied in an April 1995 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final April 1995 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for allergic rhinitis.

3.  The Veteran's claims for entitlement to service connection for sinusitis and bilateral CTS were last denied in an April 2005 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final April 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for sinusitis and bilateral CTS.

5.  The Veteran's current allergic rhinitis is related to active service.  

6.  The Veteran's chronic sinusitis is related to active service.  

7.  Resolving any doubt in favor of the Veteran, his bilateral CTS manifested to a compensable degree within one year of his retirement from active service.  

8.  Resolving any doubt in favor of the Veteran, his sleep apnea initially manifested during active service.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final April 1995 rating decision is new and material; the criteria to reopen the claim for service connection for allergic rhinitis has been met.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  The April 2005 rating decision that denied service connection for sinusitis and bilateral CTS is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final April 2005 rating decision is new and material; the criteria to reopen the claims for service connection for sinusitis and bilateral CTS have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

5.  The criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

7.  Bilateral CTS is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  Resolving the benefit of doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for bilateral CTS, obstructive sleep apnea, sinusitis, and allergic rhinitis, which constitutes a complete grant the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence Legal Criteria

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

New Material Evidence Analysis

Service connection for allergic rhinitis was denied in an April 1995 rating decision, on the basis that the Veteran's allergies were seasonal in nature and therefore he did not have a chronic disability.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the April 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Service connection for sinusitis and bilateral CTS were denied in an April 2005 rating decision, on the basis that the Veteran's CTS was not shown during or related to service, and that there was no current evidence of sinusitis.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, while additional evidence in support of the claims was submitted within the appeal period, that evidence was duplicative of the evidence of record.  As such, the April 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Evidence received since the last final denial of the Veteran's claims includes additional private and VA treatment records and an April 2012 VA examination report.  All the evidence is new, in that it was not previously of record at the time of the April 1995 and April 2005 rating decisions.  Furthermore, the Veteran's lay statements that he experienced numbness and tingling in his hands during and subsequent to service is material because it addresses in-service and post-service symptoms.  The VA examination report is material because the examiner diagnosed the Veteran with allergic rhinitis and chronic sinusitis and opined that these conditions were related to the Veteran's military service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for allergic rhinitis, sinusitis, and bilateral CTS are reopened.

Legal Criteria for Service Connection 

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system such as CTS, are presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service Connection for Allergic Rhinitis and Sinusitis 

The Veteran contends that he has sinusitis and allergic rhinitis related to his period of active service.  

VA treatment records and an April 2012 VA examination report indicate that the Veteran was diagnosed with chronic sinusitis and allergic rhinitis.  Accordingly, the first Shedden element is met.  

With regard to the second Shedden element, evidence of an in-service disease, injury, or event, the Veteran's service treatment records (STR) document numerous reports of sinusitis, hay fever, nasal congestion, and other allergy symptoms.  Moreover, the Veteran was diagnosed with allergic rhinitis during service.  Thus, the second Shedden element is met.  

As to the final element, nexus evidence between the Veteran's in-service symptoms and current diagnoses, there is a positive nexus opinion of record.  

At his April 2012 VA examination, the Veteran reported that he had nasal congestion, headaches, post nasal drip, and episodic hoarseness from approximately 1986 to present.  He noted that he was diagnosed with allergies and sinusitis during service and that his symptoms were consistent year round.  He reported receiving treatment for sinus infections 2-3 times per year.  The examiner diagnosed the Veteran with chronic sinusitis and allergic rhinitis.  The examiner opined that the Veteran's current chronic sinusitis and allergic rhinitis were at least as likely as not related to service.  The examiner noted that the review of the claims file revealed repeated in-service treatment for allergy complications.  Specifically, the Veteran reported feeling stuffed-up, having itching eyes and ears, a constant dry cough, and runny nose.  The examiner noted that sinus x-rays taken in April 1991 revealed mucosal thickening of the right maxillary and frontal sinus with some clouding of both ethmoid sinuses.  The examiner also noted that the Veteran's STRs contained multiple diagnoses for allergic congestion and allergic rhinitis.  The examiner explained that the Veteran's symptoms and diagnostics were indicative of chronic sinus and allergy symptoms, which were related to his chronic allergies and sinusitis during service.  

In light of the above evidence, service connection for chronic sinusitis and allergic rhinitis is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Service Connection for Bilateral CTS

The Veteran contends that he has bilateral CTS related to his period of active service.  

VA treatment and private treatment records indicate that the Veteran has a current diagnosis of bilateral CTS.  

With regard to the second Shedden element, evidence of an in-service disease, injury, or event, the Veteran's service treatment records (STR) are silent for any evidence of treatment for, a diagnosis, or symptoms consistent with CTS during active service.  However, in various lay statements the Veteran reported that CTS initially manifested during service, and that he had experienced tingling and numbness in his hands and fingers prior to his retirement.  

A review of the post-service medical evidence shows that within one year of his retirement from active service, the Veteran reported numbness and tingling in his fingers.  Specifically, a March 1995 treatment record from Eisenhower Army Medical Center noted that the Veteran had intermittent numbness and tingling in his bilateral fingertips.  The Veteran was assessed with finger paresthesias of an uncertain etiology.  A January 1996 treatment record noted that the Veteran's symptoms had progressed to numbness in his bilateral hands.  Upon examination, the Veteran had positive Tinel and Phalen's signs.  Additionally, the Veteran's electromyogram (EMG) and nerve conduction studies were abnormal and were noted to be consistent with moderately severe bilateral CTS.

The Board acknowledges that the Veteran was not officially diagnosed with bilateral CTS until January 1996, approximately a year and a half after his retirement from active service.  However, 38 C.F.R. § 3.307 (a)(3) does not require a diagnosis of a chronic condition within one year of separation.  Rather it merely requires that the disease manifest to a compensable degree within one year of service.  Within one year of his retirement from active service, the Veteran reported symptoms of numbness and tingling in his fingers that progressed into his hands, and these symptoms were attributed to CTS by his medical providers.  Therefore, the Board finds that the Veteran had symptoms of bilateral CTS, an organic disease of the nervous system, within one year of his retirement from active service.

CTS is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014), pertaining to complete and incomplete paralysis of the median nerve.  Under that code, a 10 percent disability rating is warranted for mild symptoms of incomplete paralysis of the median nerve.  Based on the Veteran's reports of tingling and numbness in his hands and fingers, which precipitated his diagnosis of CTS, the Board finds that the Veteran's CTS symptoms were manifest to a degree of at least 10 percent within one year of his separation from active service. 

In sum, the Veteran manifested an organic disease of the nervous system to a compensable degree within one year of his retirement from active service.  Accordingly, service connection for bilateral CTS is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea

The Veteran claims that his sleep apnea initially manifested during active service.

VA treatment records indicate that the Veteran was diagnosed with sleep apnea.  Specifically, a February 2005 sleep study revealed unspecified sleep apnea.  Accordingly, the first Shedden element is met.  

With regard to an in-service event, injury, or disease, the Veteran's STRs are silent for any treatment for or diagnosis of sleep apnea.  However, the Veteran reported that he had symptoms of sleep apnea during service, but this went undiagnosed.  In June 2011 the Veteran submitted treatise evidence in the form of a June 2010 Army Times article entitled "Sleep Apnea Cases Soar In Past Decade."  The article noted that diagnoses of sleep apnea among active duty service members had increased 600 percent since 2000.  The article also noted that symptoms of sleep apnea include snoring, daytime sleepiness, morning headaches, and choking or gasping while sleeping.  

In June 2012, the Veteran submitted multiple lay statements from family members and his fellow soldiers.  In a January 2011 statement, the Veteran's wife reported that she had been married to the Veteran for 40 years and that approximately 5 years into his military career the Veteran began snoring, which began gradually but eventually got louder and louder.  She also noted that the Veteran would stop breathing, that she was afraid he would suffocate, and that she would have to hit him to wake him up so he would resume breathing.  In a January 2011 statement, the Veteran's son, A. J. E., stated that that since approximately the 1980s he remembered the Veteran's loud snoring and abnormal breathing.  In a January 2012 statement, the Veteran's son, A. L. E., stated that that as long as he could recall, the Veteran snored loudly, breathed abnormally, and constantly moved around in his sleep.  A. L. E. noted that those symptoms continued until present day and he observed them during family vacations.  In a January 2012 statement, F. H. stated that he served in the Army with the Veteran from 1984 to 1988, and had observed the Veteran's loud snoring, intermittent wakefulness, gasping for air, and early morning awakening.  In a February 2012 statement, M. D. stated that he had served with the Veteran from 1988 to 1990, and had observed the Veteran's daytime drowsiness and very loud snoring.  

The Board finds that the lay statements of the Veteran's family and fellow soldiers are competent and credible evidence of symptoms consistent with sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses.)  Accordingly, Shedden second element has been demonstrated.  

With respect to a nexus between the Veteran's current obstructive sleep apnea and his in-service symptoms, the Board notes that the record does not contain a nexus opinion.  Nevertheless, after a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that it at least as likely as not that the Veteran's sleep apnea initially manifested during active service.  As noted above, the Veteran has sleep apnea and there is competent and credible lay evidence that the Veteran had symptoms consistent with sleep apnea during service that have continued since that time.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  Lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The competent and credible testimony by the Veteran, his family, and his fellow soldiers meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2014), as it indicates that his sleep apnea manifested during active service.

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether obstructive sleep apnea had its onset during active duty.  As such, service connection for obstructive sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for allergic rhinitis is reopened.

New and material evidence having been received; the claim of entitlement to service connection for sinusitis is reopened.

New and material evidence having been received; the claim of entitlement to service connection for bilateral CTS is reopened.
Entitlement to service connection for allergic rhinitis is granted.  

Entitlement to service connection for chronic sinusitis is granted.  

Entitlement to service connection for bilateral CTS is granted.  

Entitlement to service connection for obstructive sleep apnea is granted. 


REMAND

Initially, the Board notes that there appears to be outstanding evidence pertinent to the Veteran's remaining appeals.  Specifically, while the Veteran submitted excerpts of treatment records from Eisenhower Army Medical Center (EAMC), complete treatment records have not been obtained by VA.  Specifically, VA only requested and obtained treatment records dated December 2007 through December 2008.  The Veteran's VA 21-4142s for EAMC never restricted their authorization to that period.  Moreover, record excerpts submitted by the Veteran indicated that he began treatment at EAMC immediately following his discharge from service in 1994.  Accordingly, on remand any outstanding records from EAMC must be associated with the record. 

Additionally, the evidence of record indicates that there may be outstanding VA fee based treatment.  In a May 2005 VA Form 21-4142, the Veteran noted that he received private treatment scheduled through VA.  Additionally, an August 2014 VA treatment record noted that the Veteran received at home fee-based therapy.  Upon remand, all outstanding VA fee based treatment records must be associated with the record.  

The Veteran was provided a VA examination regarding his erectile dysfunction in October 2008.  The examiner diagnosed the Veteran with erectile dysfunction, but opined that an opinion regarding the relationship, if any, between the Veteran's erectile dysfunction and hypertension medication could not be provided without resort to speculation.  In so opining, the examiner provided no explanation for why it would require speculation to render the requested opinion.  Additionally, the examiner did not indicate whether someone with more specialized training and expertise would be able to render the opinion.  Absent such an explanation, the examiner's opinion is inadequate for adjudicating the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative medical opinion is inadequate if the examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge).  Accordingly, an addendum opinion addressing the etiology of the Veteran's erectile dysfunction is needed.  

In June 2013, the Veteran's filed a timely notice of disagreement (NOD) "with regard to every decision" addressed in the October 11, 2012 notice letter.  The October 2012 letter informed the Veteran that service connection for PTSD, tinnitus, and right ear hearing loss had been granted and assigned initial ratings; denied service connection for left ear hearing loss; and found that new and material evidence had not been received to reopen the previously denied claims for loss of the sense of smell and bilateral cataracts.  Construing the representatives statement in the light most favorable to the Veteran, the Board will presume that the Veteran's NOD includes every initial rating assigned in the October 2012 rating decision and every denied claim and petition to reopen in the October 2012 rating decision.  In February 2015, the Veteran filed a NOD with the January 2015 rating decision, which granted a 30 percent rating for the Veteran's left knee disability, effective September 1, 2015, following termination of the Veteran's TTE, and granted the Veteran SMC from July 8, 2014 to September 1, 2015.  To date, a statement of the case (SOC) has not been issued in response to the Veteran's NODs.  Accordingly, a remand is warranted.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).





Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from December 2014 to present, and any outstanding VA fee-based treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant TRICARE records, dated from July 1994 to present, to include but not limited to treatment from EAMC.  

3.  Issue a SOC and notification of the Veteran's appellate rights on the issues of entitlement to service connection for left ear hearing loss; whether new and material evidence has been received to reopen the previously denied claims for loss of smell and an eye injury; entitlement to an increased ratings for a left knee disability, right ear hearing loss, tinnitus, and PTSD; and entitlement to SMC later than September 1, 2015.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to these issues, the AOJ should undertake all appropriate action.

4.  Thereafter, obtain an addendum opinion from the October 2008 VA examiner, or another appropriate examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is asked to address the following questions:
a.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's erectile dysfunction is related to active service. 

b.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's erectile dysfunction is caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected hypertension or treatment related to his hypertension. 

In rendering the requested opinions, the examiner should address the Veteran's lay statements of record and the VA treatment records indicating the Veteran has also been diagnosed with impotence of a psychogenic origin.  

The rationale for all opinions expressed must be provided.  
If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate claims.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


